Case 18-30086-RG   Doc 67   Filed 04/10/19 Entered 04/10/19 17:25:31   Desc Main
                            Document      Page 1 of 4
Case 18-30086-RG   Doc 67   Filed 04/10/19 Entered 04/10/19 17:25:31   Desc Main
                            Document      Page 2 of 4
Case 18-30086-RG   Doc 67   Filed 04/10/19 Entered 04/10/19 17:25:31   Desc Main
                            Document      Page 3 of 4
Case 18-30086-RG   Doc 67   Filed 04/10/19 Entered 04/10/19 17:25:31   Desc Main
                            Document      Page 4 of 4
